Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, and 6-16 allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 10 have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest a fuel injection assembly comprising an inner support, an outer support, with a feed arm extending radially between the inner and outer support, with a heat shield extending around the feed arm from the outer support to the inner support, wherein the heat shield is spaced apart from the feed arm defining an insulative gap therebetween, wherein the heat shield is solely supported by flexure structures that connect the heat shield to the inner and outer supports, wherein each flexure structure defines a plurality of holes through the heat shield into the insulative gap. Claim 7 has not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest a fuel injection assembly comprising an inner support, an outer support, with a feed arm extending radially between the inner and outer support, with a heat shield extending around the feed arm from the outer support to the inner support, wherein the heat shield is spaced apart from the feed arm defining an insulative gap therebetween, wherein the feed arm includes a plurality of vaulted chambers defined therein between columns, wherein each vaulted chamber is defined between two respective columns and has a pair of vaulted surfaces reaching a respective peak, wherein the vaulted surfaces extend upward with respect to an axial build direction from respective ones of the columns.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN V MEILLER whose telephone number is (571)272-9229.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/S.V.M./               Examiner, Art Unit 3741                                                                                                                                                                                         
	
	/TODD E MANAHAN/              Supervisory Patent Examiner, Art Unit 3741